                Case 19-12269-KBO              Doc 49       Filed 11/08/19        Page 1 of 28



              IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF DELAWARE
                                    )
In re:                              )   Chapter 11
                                    )
MTE HOLDINGS LLC, et al.,1          )   Case No. 19-12269 (KBO)
                                    )
                Debtors.            )   Joint Administration Requested
                                    )

                      DEBTORS’ MOTION FOR ENTRY OF INTERIM
              AND FINAL ORDERS (I) AUTHORIZING THE USE OF CASH
     COLLATERAL (II) PROVIDING ADEQUATE PROTECTION TO THE SECURED
       LENDER; (III) MODIFYING AUTOMATIC STAY PURSUANT TO 11 U.S.C.
        §§ 105, 361, 362, 363, AND 507; AND (IV) SCHEDULING FINAL HEARING
    PURSUANT TO BANKRUPTCY RULES 4001(B) AND (C) AND LOCAL RULE 4001-2

        The above-captioned debtors and debtors in possession (collectively, the “Debtors”) in

the above-captioned chapter 11 cases (the “Chapter 11 Cases”) respectfully represent as follows

in support of this motion (the “Motion”):2

                                          RELIEF REQUESTED

        1.       By this Motion, the Debtors seek entry of an interim order (the “Interim Order”),

substantially in the form attached hereto as Exhibit A, and a final order (the “Final Order,”3 and

together with the Interim Order, the “Cash Collateral Orders”), pursuant to sections 105, 361,

362, 363, and 507 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002,

4001, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

and Local Rules 2002-1(b), 4001-1, 4001-2, and 9013-1 of the Local Rules of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”): (a) authorizing the Debtors to


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources I LLC (0770); MDC
Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves Energy LLC
(3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
2
  In support of the Motion, the Debtors rely upon and incorporate by reference the Declaration of Declaration of
Mark Siffin, Chief Executive Officer of MDC Energy LLC , in Support of Chapter 11 Petitions and First Day
Motions (the “First Day Declaration” or “First Day Decl.”), filed with the Court concurrently herewith.
                   Case 19-12269-KBO               Doc 49       Filed 11/08/19        Page 2 of 28



use cash collateral (as defined in section 363 of the Bankruptcy Code, “Cash Collateral”), (b)

providing adequate protection to the MDC Secured Lenders (as defined below), (c) modifying

the automatic stay, and (d) scheduling a final hearing. In particular, the Debtors seek the

following relief:

           i.       authorize the Debtors to use the Cash Collateral in which the MDC
                    Secured Lenders have, or assert, a security interest;
           ii.      authorize the Debtors to provide adequate protection to the MDC
                    Secured Lenders for any decrease in the value (such decrease being a
                    “Diminution in Value”) of their interests in the Debtors’ property
                    resulting from (i) the use, sale, or lease of the Debtors’ property
                    (including the use of Cash Collateral) or (ii) the imposition of the
                    automatic stay pursuant to section 362 of the Bankruptcy Code;
           iii.     modify the automatic stay imposed pursuant to section 362 of the
                    Bankruptcy Code to the extent necessary to implement and effectuate
                    the terms and provisions of the Interim Order and the Final Order;
           iv.      waive any applicable stays under the Bankruptcy Rules and provide for
                    the immediate effectiveness of the Interim Order and the Final Order;
                    and
           v.       schedule a Final Hearing to allow for entry of the Final Order within
                    forty-five (45) days following entry of the Interim Order.

                                   SUMMARY OF PROPOSED ORDERS

           2.       In accordance with Bankruptcy Rules 4001(b) and (d) and Local Rule 4001-(2),

below is a summary4 of the terms of the proposed use of Cash Collateral:

           i.       Amount of Cash Collateral to Be Used. The Debtor seeks to use cash,
                    including Cash Collateral, in an amount consistent with the expenditures
                    described in the budget, the initial form of which is attached to the
                    proposed Interim Order as Exhibit 1 (the “Budget”).
           ii.      Parties with an Interest in Cash Collateral. The Debtors anticipate that
                    the MDC Secured Lenders may assert an interest in the Cash Collateral

3
    The Debtors will file the form of proposed Final Order prior to the Final Hearing (as defined herein).
4
 The summary of the Interim Order, the Final Order, and the terms and conditions for the use of Cash Collateral set
forth in this Motion is intended solely for informational purposes to provide the Court and parties in interest with an
overview of the significant terms thereof. The summary is qualified in its entirety by the Interim Order and the Final
Order. In the event that there is any conflict between this Motion and the Interim Order or the Final Order, the
Interim
Order or the Final Order, as applicable, will control in all respects.


                                                            2
                   Case 19-12269-KBO          Doc 49       Filed 11/08/19   Page 3 of 28



                    under the Pledge and Security Agreement (as defined below) and other
                    loan documents.
           iii.     Use of Cash Collateral. The Debtors seek authority to use cash,
                    including Cash Collateral, in accordance with the terms of the Interim
                    Order to, among other things, (a) satisfy postpetition operating expenses
                    of the Debtor as more fully described in the Budget, (b) pay certain
                    prepetition obligations of the Debtor as further described in the Debtors’
                    “first day” motions filed contemporaneously herewith and authorized
                    pursuant to the “first day” orders approving the same, and (c) pay
                    reorganization expenses, including but not limited to allowed fees and
                    expenses incurred by the professionals retained under sections 327, 328,
                    363, and, 1102 of the Bankruptcy Code by the Debtor and any statutory
                    committees appointed in the Chapter 11 Cases pursuant to section 1102
                    of the Bankruptcy Code (each, a “Committee”), which reorganization
                    expenses would be funded to a trust account of the Debtors’ general
                    bankruptcy counsel or other segregated account in accordance with the
                    Budget. The Replacement Lien, Adequate Protection Lien, and
                    Adequate Protection Claim (each as defined below) shall be subject and
                    subordinate to all amounts deposited in such segregated account for the
                    payment of professional fees. Disbursements by the Debtor on an
                    aggregate basis during the Interim Budget Period may deviate up to 20%
                    from the amounts specified in the Budget, tested over each successive
                    four-week period of the Budget.
           iv.      Termination Date. The Debtors’ ability to use Cash Collateral pursuant
                    to the Interim Order shall end on the earliest of: (i) the date on which the
                    Final Order is entered, which shall occur within forty-five (45) days
                    after entry of the Interim Order, (ii) the effective date of a confirmed
                    plan of reorganization in the Chapter 11 Cases, (iii) the closing of a sale
                    of substantially all assets of the Debtor, and (iv) the date of a material
                    breach by the Debtor under the Interim Order, or such other date as the
                    Debtor and the MDC Secured Lenders may agree to in writing (the
                    “Termination Date”).
           v.       Adequate Protection. The Debtors propose to provide adequate
                    protection to the MDC Secured Lenders as follows: (i) a continuing
                    security interest in and lien on all collateral of the Debtors of the same
                    type and nature that exists as of the Affiliate Petition Date 5 with the
                    same validity (or invalidity) and priority as exists as of the Affiliate
                    Petition Date, including the income and proceeds thereof (the
                    “Replacement Lien”), (ii) payment of accrued interest to the MDC
                    Secured Lenders on the principal amount of their Claims at the non-
                    default rate, (iii) solely to the extent of any Diminution in Value, an
                    additional and replacement security interest in and lien on all property
                    and assets of the Debtors’ estates (the “Adequate Protection Lien”),

5
    As defined herein.



                                                       3
        Case 19-12269-KBO         Doc 49       Filed 11/08/19   Page 4 of 28



        provided, however, that (a) such security interest and lien shall be junior
        to any existing, valid, senior, enforceable and unavoidable prior
        perfected security interests and liens, (b) in the event that the Debtors
        obtain postpetition financing in the Chapter 11 Case, such security
        interest and lien may be junior to any valid, senior, enforceable security
        interests and liens granted to the postpetition lenders and authorized by
        the Court in connection with such postpetition financing, and (c) such
        security interest and lien shall not attach to any claims, defenses, causes
        of action, or rights of the Debtor arising under chapter 5 of the
        Bankruptcy Code or applicable state fraudulent transfer law (including
        all proceeds thereof, the “Avoidance Actions”), and (iv) solely to the
        extent of any Diminution in Value, to the extent provided by sections
        503(b) and 507(b) of the Bankruptcy Code, an allowed administrative
        claim in the Chapter 11 Case (the “Adequate Protection Claim”),
        provided however, that (a) such claim shall not extend to any Avoidance
        Actions, and (b) in the event that the Debtor obtains post-petition
        financing in the Chapter 11 Case, such administrative claim, if any, may
        be junior to the administrative claim granted to such post-petition
        lenders and authorized by the Court in connection with such post-
        petition financing
vi.     Carve Out of Professional Fees. The professional fees and disbursements
        incurred by professional persons employed by the Debtor or any official
        committee (including any expenses of the members of such committee)
        (collectively, “Carve Out”), and (y) the fees and charges assessed
        against the estate under 28 U.S.C. § 1930 and any fees payable to the
        Clerk of the Court (collectively, “United States Trustee Costs”) may be
        paid to the extent authorized in the Budget and permitted by the Court.
vii.    Funding of Segregated Account. The amounts set forth in the Budget for
        the payment of the Carve Out and United States Trustee Costs shall be
        deposited by the Debtor, at the times identified in the Budget, into a trust
        account to be maintained by the Debtors or other segregated account
        (“Segregated Account”) for the exclusive purpose of subsequently
        paying such amounts on the later of (x) the due date, or (y) the date of
        their allowance by the Court (or when otherwise authorized to be paid
        pursuant to a customary order of the Court pursuant to section 331 of the
        Bankruptcy Code). The Replacement Lien, Adequate Protection Lien,
        and Adequate Protection Claim shall be subject and subordinate to all
        amounts deposited in the Segregated Account for the payment of the
        Carve Out.
viii.   Automatic Perfection. The Replacement Lien and the Adequate
        Protection Lien shall be valid, binding, enforceable, non-avoidable, and
        automatically perfected, notwithstanding the automatic stay, without the
        necessity of filing or recording any financing statement, deed of trust,
        mortgage, or other instrument or document which otherwise may be



                                           4
              Case 19-12269-KBO         Doc 49       Filed 11/08/19   Page 5 of 28



               required under the laws of any jurisdiction to validate or perfect such
               security interests and liens.


                                        DISCLOSURES

       3.      Pursuant to Bankruptcy Rule 4001(d) and Local Rule 4001-2, a debtor in

possession seeking authority to use cash collateral or to obtain financing must disclose the

presence and location of certain provisions contained in the documentation evidencing the cash

collateral usage or financing. The debtor in possession must also justify the inclusion of such

provisions. Set forth below are the disclosures required in accordance with such rules:

Rule                                             Disclosure
Local Rule 4001-2(a)(i)(A)                       The proposed Interim Order and the Final
                                                 Order do not provide for the granting of
                                                 cross-collateralization protection to the MDC
                                                 Secured Lenders, except in the form of the
                                                 Replacement Lien and the Adequate
                                                 Protection Lien.
Local Rule 4001-2(a)(i)(B)                       The proposed Interim Order and the Final
Bankruptcy Rule 4001(c)(1)(B)(iii)               Order do not contain any stipulations by the
                                                 Debtor relating to the validity, perfection,
                                                 enforceability, and amount of any prepetition
                                                 liens and claims.

Local Rule 4001-2(a)(i)(C)                       The proposed Interim Order and the Final
Bankruptcy Rule 4001(c)(1)(B)(x)                 Order do not provide for a waiver of the
                                                 Debtors’ rights under section 506(c) of the
                                                 Bankruptcy Code.
Local Rule 4001-2(a)(i)(D)                       The proposed Interim Order and the Final
                                                 Order do not contain any provisions that
                                                 immediately grant to any prepetition secured
                                                 creditor liens on the Debtors’ claims and
                                                 causes of action arising under sections 544,
                                                 545, 547, 548, and 549 of the Bankruptcy
                                                 Code. The Adequate Protection Lien and the
                                                 Adequate Protection Claim specifically
                                                 exclude Avoidance Actions
Local Rule 4001-2(a)(i)(E)                       The proposed Interim Order and the Final
                                                 Order do not contain provisions that deem
                                                 prepetition secured debt to be postpetition
                                                 debt or use postpetition loans from a
                                                 prepetition secured creditor to pay part or all


                                                 5
             Case 19-12269-KBO         Doc 49       Filed 11/08/19   Page 6 of 28



                                                of that secured creditor’s prepetition debt
                                                (other than as provided in section 552(b) of
                                                the Bankruptcy Code).
Local Rule 4001-2(a)(i)(F)                      The proposed Interim Order and the Final
                                                Order do not provide for disparate treatment
                                                for the professionals retained by a Committee
                                                from those professionals retained by the
                                                Debtor, except that the Budget projects the
                                                Debtors’ professional fees to exceed
                                                Committee professional fees.
Local Rule 4001-2(a)(i)(G)                      The proposed Interim Order and the Final
                                                Order do not provide for the priming of any
                                                secured lien without the consent of that
                                                lienholder.
Local Rule 4001-2(a)(i)(H)                      The proposed Interim Order and the Final
                                                Order provide for a waiver of the “equities of
                                                the case” exception under section 552(b) of
                                                the Bankruptcy Code, upon entry of the Final
                                                Order.
Bankruptcy Rule 4001(c)(1)(B)(ii)               The proposed Interim Order and the Final
                                                Order describe the forms of adequate
                                                protection provided to MDC Secured
                                                Lenders.
Bankruptcy Rule 4001(c)(1)(B)(iv)               The proposed Interim Order and the Final
                                                Order describe the modification of the
                                                automatic stay to the extent necessary to
                                                implement the Interim Order.
Bankruptcy Rule 4001(c)(1)(B)(vii)              The proposed Interim Order and the Final
                                                Order include provisions that provide for the
                                                automatic perfection and validity of the
                                                Replacement Lien and the Adequate
                                                Protection Lien without the necessity of any
                                                further filing or recording under the laws of
                                                any jurisdiction.

                               JURISDICTION AND VENUE

       4.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated as of February 29, 2012. This matter is a core proceeding within the

meaning of 28 U.S.C § 157(b)(2). The Debtors consent pursuant to Rule 9013-1(f) of the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the


                                                6
              Case 19-12269-KBO          Doc 49       Filed 11/08/19   Page 7 of 28



District of Delaware (the “Local Rules”) to the entry of a final order by the Court in connection

with this Motion to the extent that it is later determined that the Court, absent consent of the

parties, cannot enter a final order or judgments in connection herewith consistent with Article III

of the United States Constitution.

       5.      Venue in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       6.      The statutory and procedural bases for the relief requested herein are sections

105(a), 361, 362, 363, and 507 of the Bankruptcy Code, Rules 2002, 4001, 6004, and 9014 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rules 2002-1(b),

4001-1, 4001-2, and 9013-1.

                                         BACKGROUND

       A.      General Background.

       7.      On the date hereof (the “Affiliate Petition Date”), as well as on October 22, 2019

and October 23, 2019, (the “Parent Petition Dates”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code in this Court. The Debtors continue

to operate their businesses and manage their properties as debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. No party has requested the appointment of a

trustee or examiner in the Chapter 11 Cases and no statutory committees have been appointed or

designated.

       8.      A detailed description of the Debtors and their businesses, and facts and

circumstances relating to the Debtors’ filing of the Chapter 11 Cases are set forth in greater detail

in the First Day Declaration.




                                                  7
              Case 19-12269-KBO         Doc 49       Filed 11/08/19   Page 8 of 28



       B.      The Prepetition Secured Debt.

               1.      The Reserve Based Lending Credit Agreement

       9.      MDC funded its operations with a loan based on the amount of oil and gas

reserves it had on hand at specified dates. On September 17, 2018, MDC, Natixis, New York

Branch (“Natixis”), as Administrative Agent and Issuing Bank, and the lenders (the “MDC

Secured Lenders”) entered into that certain credit agreement, dated as of September 17, 2018

(the “RBL Agreement”). Pursuant to the RBL Agreement, MDC could borrow funds from the

MDC Secured Lenders to the RBL Agreement against its oil and gas reserves in an amount

based, in part, on MDC’s “Proved Reserves” attributable to its oil and gas properties, together

with, among other things, a projection of MDC’s “rate of production and future net income,

taxes, operating expenses and capital expenditures.” MDC’s initial borrowing under the RBL

Agreement was $60 million, and it was permitted to borrow and the RBL Lenders committed to

provide additional amounts periodically, up to a maximum of $300 million, as MDC’s

“Borrowing Base” was recalculated to account for its growth in its oil and gas assets. MDC

significantly increased its Proved Reserves since September 2018; however, the RBL balance

remained at $60 million.

       10.     Loans under the RBL Agreement were secured by a Pledge and Security

Agreement, dated September 17, 2018, between the MDC Secured Lenders and MDC and other

security instruments including mortgages and account control agreements that granted the MDC

Secured Lenders a security interest in substantially all of the assets of MDC and its subsidiaries.

       C.      The Debtors’ Need For Continued Use of Cash Collateral.

       11.     The Debtors require immediate access to cash to ensure that they are able to

continue operating during these Chapter 11 Cases and to preserve the value of their estates for

the benefit of all parties in interest, including the MDC Secured Lenders.


                                                 8
                 Case 19-12269-KBO        Doc 49       Filed 11/08/19   Page 9 of 28



          12.    Without immediate authority to use Cash Collateral according to these terms, the

Debtors will be unable to satisfy trade payables incurred in the ordinary course of business,

preserve and maximize the value of their estates, or administer these Chapter 11 Cases, which

would cause immediate and irreparable harm to the value of the Debtors’ estates to the detriment

of all stakeholders. Conversely, immediate access to Cash Collateral will allow the Debtors to

operate as they did prepetition and will maintain (and where necessary restore) the confidence of

their vendors, customers, employees, and other stakeholders at this critical stage of their

restructuring.


          13.    Therefore, the use of Cash Collateral pursuant to the terms of the Interim Order is

essential and necessary to the Debtors’ ability to minimize disruptions and avoid irreparable

harm to their businesses.

                                       BASIS FOR RELIEF

          A.     The Use of Cash Collateral is Warranted and Should be Approved.

          14.    Section 363 of the Bankruptcy Code governs the Debtors’ use of Cash Collateral.

Section 363(c)(2) conditions use of Cash Collateral upon (a) obtaining consent of each party that

has an interest in the Cash Collateral; or (b) “the court, after notice and a hearing, authorizes

such use, sale, or lease in accordance with the provisions of this section.” See 11 U.S.C. §

363(c).

          15.    Further, the use of cash collateral may be prohibited or conditioned, upon proper

request, as is necessary to adequately protect any interest in cash collateral. See 11 U.S.C.

§363(e). As explained more fully herein, the Debtors have provided the MDC Secured Lenders

with fair and reasonable adequate protection, as set forth in the Interim Order and Final Order.




                                                   9
             Case 19-12269-KBO          Doc 49     Filed 11/08/19    Page 10 of 28



       16.     Thus, the Court should authorize the Debtors to use Cash Collateral in accordance

with the terms and conditions set forth in the proposed Interim Order and Final Order.

       B.      The Proposed Adequate Protection Should be Approved.

       17.     Section 363(e) of the Bankruptcy Code provides that, “on request of an entity that

has an interest in property used . . . or proposed to be used by a debtor in possession, the court…

shall prohibit or condition such use . . . as is necessary to provide adequate protection of such

interest.” 11 U.S.C. § 363(e). If a secured creditor objects to the debtor’s proposed use of cash

collateral, the court must ensure that the creditor’s interests are adequately protected. Id. Thus,

courts are required to balance the protection offered to a secured creditor against the debtor’s

need to use cash in its reorganization effort. Stein v. U.S. Farmers Home Admin. (In re Stein), 19

B.R. 458, 459 (Bankr. E.D. Pa. 1982). In determining whether a creditor is adequately protected,

courts “will generally permit the business operation to continue, at least to the point of plan

formulation, if the debtors make a solid evidentiary showing to support their projections . . . .”

In re Dynaco Corp., 162 B.R. 389, 395 (Bankr. D.N.H. 1993).

       18.     “The concept of ‘adequate protection’ is not defined in the [Bankruptcy] Code

except by the implications of the examples of adequate protection listed in § 361.” In re Beker

Indus. Corp., 58 B.R. 725, 736 (Bankr. S.D.N.Y. 1986); see also In re Los Torres Dev., L.L.C.,

413 B.R. 687, 696-97 (Bankr. S.D. Tex. 2009). Section 361 of the Bankruptcy Code contains a

non-exhaustive list of acceptable forms of adequate protection, including a cash payment or

periodic cash payments, additional liens, replacement liens, and the “indubitable equivalent of

such entity’s interest in such property.” 11 U.S.C. § 361.

       19.     Adequate protection is a question of fact. Martin v. U.S. (In re Martin), 761 F.2d

472 (8th Cir. 1985). What constitutes adequate protection must be decided on a case-by-case

basis. See In re Swedeland Dev. Grp., Inc., 16 F.3d 552, 564 (3d Cir. 1994); MBank Dallas, N.A.


                                                 10
             Case 19-12269-KBO           Doc 49        Filed 11/08/19   Page 11 of 28



v. O’Connor (In re O’Connor), 808 F.2d 1393, 1396 (10th Cir. 1987); Martin, 761 F.2d at 472;

In re Shaw Indus., Inc., 300 B.R. 861, 865 (Bankr. W.D. Pa. 2003). The concept of adequate

protection exists to protect a secured creditor from diminution in value of its interest in collateral

during the pendency of the bankruptcy case. See In re Carbone Cos., 395 B.R. 631, 635 (Bankr.

N.D. Ohio 2008)(“The test is whether the secured party’s interest is protected from diminution or

decrease as a result of the proposed use of cash collateral); see also In re Cont’l Airlines, Inc.,

154 B.R. 176, 180,81 (Bankr. D. Del. 1993)(holding that adequate protection for use of cash

collateral under section 363 is limited to use-based decline in value).

       20.     Here, the proposed adequate protection offered by the Debtors to the MDC

Secured Lenders is both sufficient and appropriate. In this case, the Debtors are providing the

MDC Secured Lenders with the following forms of adequate protection (collectively, the

“Adequate Protection”):

               i.      Adequate Protection Payments. MDC Secured Lenders will
               receive Adequate Protection Payments consisting of the amount of
               accrued interest due and owing under the RBL Agreement as such
               obligations are incurred (the “Adequate Protection Payments”).
               ii.     Adequate Protection Liens. MDC Secured Lenders shall be
               granted Adequate Protection Liens, only to the extent of Dimunition in
               Value as a result of such use of Cash Collateral, without any further
               action, continuing, valid, binding, enforceable, fully perfected,
               replacement liens and first priority security interests in the same
               property (of any kind or nature, whether real or personal, tangible or
               intangible) in which the MDC Secured Lenders held perfected security
               interests as of the Affiliate Petition Date, and the proceeds and products
               thereof junior to the Carve Out, but excluding any causes of action that
               could be brought under §§ 544-548 of the Bankruptcy Code or any
               applicable state fraudulent-transfer statute or similar statute.
               iii.   Adequate Protection Super Priority Claims. Further, MDC
               Secured Lenders shall be granted an Adequate Protection Claim, only to
               the extent of Dimunition in Value as a result of such use of Cash
               Collateral, with recourse to all post-petition property of the Debtors and
               all proceeds thereof, pursuant to Bankruptcy Code sections 503 and
               507(b); subject and junior to the Carve Out. Nothing in this Interim



                                                  11
             Case 19-12269-KBO          Doc 49     Filed 11/08/19      Page 12 of 28



               Order or in any prior order shall be construed to grant or acknowledge
               liens that prime any ad valorem property tax liens.
               iv.     Reporting. The Debtors shall provide Natixis with the following
               reporting: (A) On or before the twentieth (20th ) day of each calendar
               month, an updated rolling 13-week cash flow forecast of the Debtors
               substantially in the form of the Budget (each, a “Proposed Budget”),
               which Proposed Budget, upon written approval by Natixis, shall become
               the Budget effective as of the first day of the following calendar month,
               and (B) on or before the twentieth (20th ) day of each calendar month, a
               monthly report of receipts, disbursements and a reconciliation of actual
               expenditures and disbursements with those set forth in the Budget for
               the prior monthly, showing any variance to the Total Disbursements
               estimated in the Budget.

       21.     The proposed Adequate Protection is sufficient to protect the MDC Secured

Lenders from any Diminution in Value during the interim period. See In re 495 Cent. Park Ave.

Corp., 136 B.R. 626, 631 (Bankr. S.D.N.Y. 1992) (evaluating “whether the value of the debtor’s

property will increase as a result of the” use of collateral in determining sufficiency of adequate

protection); In re Salem Plaza Assocs., 135 B.R. 753, 758 (Bankr. S.D.N.Y. 1992) (holding that

debtors’ use of cash collateral to pay operating expenses, thereby “preserv[ing] the base that

generates the income stream,” provided adequate protection to the secured creditor).

       22.     Considering the foregoing, the Debtors submit that the proposed Adequate

Protection to be provided for the benefit of the MDC Secured Lenders is appropriate. The

proposed Adequate Protection is not only necessary to protect the MDC Secured Lenders against

diminution in value, but is also fair and appropriate on an interim basis under the circumstances

of these Chapter 11 Cases to ensure the Debtors are able to continue using the Cash Collateral

during the pendency of the Chapter 11 Cases for the benefit of all parties in interest.

       C.      Immediate Use of Cash Collateral is
               Necessary to Avoid Immediate and Irreparable Harm.

       23.     Bankruptcy Rule 4001(b) provides that a final hearing on a motion to use cash

collateral pursuant to section 363 of the Bankruptcy Code may not be commenced earlier than


                                                 12
             Case 19-12269-KBO          Doc 49     Filed 11/08/19      Page 13 of 28



fourteen (14) days after the service of such motion. See Fed. R. Bankr. P. 4001(b). However, the

Court is authorized to conduct a preliminary expedited hearing on this Motion and authorize the

Debtors’ proposed use of Cash Collateral to the extent necessary to avoid immediate and

irreparable harm to the Debtors’ estates. See Fed. R. Bankr. P. 4001(b)(2).

       24.     The Debtors have an immediate post-petition need to use Cash Collateral. The

Debtors will not be able to operate and maintain their estates during the pendency of these

chapter 11 cases without the use of the Cash Collateral. The Cash Collateral will be used inter

alia to (a) continue to operate in the ordinary course during the pendency of the case, including

paying the royalty and oil and gas obligations related to the Debtors’ operations, (b) pay the

management fees to their non-Debtor affiliates, which fees are then used for the sole purpose of

compensating the individuals that manage and operate the Debtors, and (c) satisfy other working

capital needs during these Chapter 11 Cases. Because the revenues received from the oil and gas

operations provide the Debtors with substantially all of their operating capital, continued use of

that Cash Collateral during the pendency of the Chapter 11 Cases is absolutely necessary for the

Debtors to operate their businesses and meet their ongoing obligations. Further, the failure to

obtain authority to use Cash Collateral will certainly suffer immediate and irreparable harm

because the Debtors will be unable to pay the obligation related to their ongoing business

operations. As such, the Debtors’ ability to continue to use Cash Collateral in the ordinary

course is vital to preserve and maximize the value of the Debtors’ assets for all parties.

       25.     The Debtors respectfully request immediate authority to use the Cash Collateral

on an interim basis and as set forth in this Motion and in the Interim Order to prevent immediate

and irreparable harm to their estates pending the Final Hearing pursuant to Bankruptcy Rule




                                                 13
             Case 19-12269-KBO          Doc 49     Filed 11/08/19      Page 14 of 28



4001(b) to support an expedited preliminary hearing and immediate Cash Collateral availability

on an interim basis.

       D.      The Scope of the Carve-Out is Appropriate.

       26.     The proposed Adequate Protection is subject to the Carve Out. Without the Carve

Out, the Debtors and other parties in interest may be deprived of certain rights and powers

because the services for which professionals may be paid in these Chapter 11 Cases would be

restricted. See In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (observing

that courts insist on carve-outs for professionals representing parties in interest because “[a]bsent

such protection, the collective rights and expectations of all parties-in-interest are sorely

prejudiced”). The Carve Out does not directly or indirectly deprive the Debtors’ estates or other

parties-in-interest of possible rights and powers. Additionally, the Carve Out protects against

administrative insolvency during the course of these chapter 11 cases by ensuring that assets

remain for the payment of the Clerk of the Court, U.S. Trustee fees, and professional fees of the

Debtors.

       E.      Modification of the Automatic Stay on a Limited Basis is Justified.

       27.     The relief requested herein contemplates a modification of the automatic stay (to

the extent applicable) to permit the Debtors and the MDC Secured Lenders to perform the

transaction and actions contemplated or permitted by the Interim Order. The Interim Order

further provides for the creation and perfection of all liens granted or permitted pursuant to this

Motion.

       28.     Stay modifications of this kind are ordinary and standard features of post-petition

debtor cash collateral orders and, in the Debtors’ business judgment, are reasonable and fair

under the present circumstances.

                              REQUEST FOR FINAL HEARING


                                                 14
              Case 19-12269-KBO          Doc 49      Filed 11/08/19      Page 15 of 28




        29.     Pursuant to Bankruptcy Rule 4001(b)(2) and Local Rule 4001-2(c), the Debtors

request that the Court set a date for the Final Hearing that is as soon as practicable, and fix the

time and date prior to the Final Hearing for parties to file objections to this Motion.

                                      IMMEDIATE RELIEF

        30.     Federal Rule of Bankruptcy Procedure 4001(b) provides that a final hearing on a

motion to use cash collateral may not be commenced earlier than 14 days after the service of

such Motion.     Upon request, however, the Court is empowered to conduct a preliminary

expedited hearing on the motion and authorize the Debtors to use Cash Collateral to the extent

necessary to avoid immediate and irreparable harm to a Debtor’s estate pending a final hearing.

See Fed. R. Bankr. P. 4001(b)(2). Pursuant to Bankruptcy Rule 4001(b), the Debtors request that

the Court conduct an expedited preliminary hearing on the Motion and authorize the Debtors to

immediately use Cash Collateral in order to maintain the ongoing operations of the Debtors and

avoid immediate and irreparable harm and prejudice to the Debtors’ estates and all parties in

interest. The Debtors also request that the Court schedule the Final Hearing on the relief

requested herein.

        31.     Absent authorization from the Court for use of Cash Collateral on an interim basis

pending a Final Hearing, the Debtors will be immediately and irreparably harmed. As set forth

above, the Debtors’ ability to use Cash Collateral on the terms described herein is critical to their

ability to operate their businesses in the ordinary course. Without the liquidity of the Cash

Collateral, the Debtors will simply be unable to conduct normal business operations and will be

unable to pay basic expenses, such as vendors and utilities and their contractual obligations that

compensate the individuals that manage and operate the Debtors. Such interruptions would cause

the Debtors to suffer a precipitous loss of value to the detriment of all parties in interest.



                                                  15
              Case 19-12269-KBO          Doc 49    Filed 11/08/19     Page 16 of 28



                          BANKRUPTCY RULE 6003 IS SATISFIED

       32.     Pursuant to Local Rule 9013-1(i), the Debtors respectfully request emergency

consideration of this Motion pursuant to Bankruptcy Rule 6003, which empowers a court to

grant relief within the first 21 days after the commencement of a chapter 11 case “to the extent

that relief is necessary to avoid immediate and irreparable harm.” As set forth in this Motion, the

Debtors believe an immediate and orderly transition into chapter 11 is critical to the viability of

their operations and that any delay in granting the relief requested could hinder the Debtors’

operations and cause irreparable harm. Furthermore, the failure to receive the requested relief

during the first 21 days of these Chapter 11 Cases would severely disrupt the Debtors’ operations

at this critical juncture. Accordingly, the Debtors submit that they have satisfied the “immediate

and irreparable harm” standard of Bankruptcy Rule 6003 and, therefore, respectfully request that

the Court approve the relief requested in this Motion on an emergency basis.

                               REQUEST FOR FINAL HEARING

       33.     Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request that

the Court set a date for the Final Hearing that is as soon as practicable, and in no event more than

30 days after the Affiliate Petition Date, and fix the time and date prior to the Final Hearing for

parties to file objections to this Motion.

             WAIVER OF BANKRUPTCY RULE 6004(a), 6004(h) AND 4001(a)(3)

       34.     To implement the relief requested herein successfully, the Debtors respectfully

request that the Interim Order and Final Order provide that notice of the relief requested herein

satisfies Bankruptcy Rule 6004(a) and that the Debtors have established cause to exclude such

relief from the 14-day stay period under Bankruptcy Rule 6004(h). Furthermore, as set forth

herein, the use of Cash Collateral is necessary to allow the Debtors to operate their business,




                                                  16
              Case 19-12269-KBO          Doc 49     Filed 11/08/19      Page 17 of 28



transition smoothly into these Chapter 11 Cases, and reorganize. Allowing the Debtors’ use of

Cash Collateral will prevent irreparable harm to the Debtors’ estates. Accordingly, the Debtors

submit that ample cause exists to justify the waiver of the 14-day stay imposed by Bankruptcy

Rule 4001(a)(3).

                                  RESERVATION OF RIGHTS

       35.     Nothing contained herein is intended or shall be construed as: (a) an admission as

to the amount of, basis for, or validity of any claim against the Debtors under the Bankruptcy

Code, any foreign bankruptcy or insolvency law, or other applicable nonbankruptcy law; (b) a

waiver of the Debtors’ or any other party in interest’s right to dispute any claim, (c) a promise or

requirement to pay any particular claim; (d) an implication or admission that any particular claim

is of a type specified or defined in this motion; (e) a request or authorization to assume, adopt, or

reject any agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) an

admission as to the validity, priority, enforceability, or perfection of any lien on, security interest

in, or other encumbrance on property of the Debtors’ estates; or (g) a waiver of any claims or

causes of action which may exist against any entity under the Bankruptcy Code or any other

applicable law.

                                              NOTICE

       36.     Notice of this Motion shall be given to (a) the Office of the United States Trustee

for the District of Delaware, (b) counsel to Natixis; (c) counsel to Riverstone; (d) the Internal

Revenue Service; (e) the United States Attorney’s Office for the District of Delaware; (f) the

holders of the thirty (30) largest unsecured claims against the Debtors, on a consolidated basis;

(g) any party required to be provided notice under Local Rule 9013-1(m); and (h) any party that

has requested notice pursuant to Bankruptcy Rule 2002 as of the time of service.




                                                  17
             Case 19-12269-KBO         Doc 49      Filed 11/08/19   Page 18 of 28



       WHEREFORE, for the reasons set forth herein, the Debtors respectfully request that the

Court enter the Interim Order substantially in the form annexed as Exhibit A hereto and the

Final Order granting the relief requested in the Motion and grant such other and further relief as

may be just and proper.

Dated: November 8, 2019
       Wilmington, Delaware

                                        /s/ Daniel B. Butz

                                        Robert J. Dehney (No. 3578)
                                        Eric D. Schwartz (No. 3134)
                                        Daniel B. Butz (No. 4227)
                                        MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                        1201 North Market Street, 16th Floor
                                        P.O. Box 1347
                                        Wilmington, Delaware 19899-1347
                                        Telephone: (302) 658-9200
                                        Facsimile: (302) 658-3989
                                        Email: rdehney@mnat.com
                                                eschwartz@mnat.com
                                                dbutz@mnat.com

                                        - and -

                                        Andrew K. Glenn (admitted pro hac vice)
                                        Matthew B. Stein (admitted pro hac vice)
                                        David J. Mark (admitted pro hac vice)
                                        KASOWITZ BENSON TORRES LLP
                                        1633 Broadway
                                        New York, New York 10019
                                        Telephone: (212) 506-1700
                                        Facsimile: (212) 506-1800
                                        Email: AGlenn@kasowitz.com
                                                MStein@kasowitz.com
                                                DMark@kasowitz.com

                                        PROPOSED COUNSEL FOR DEBTORS AND
                                        DEBTORS IN POSSESSION




                                                  18
Case 19-12269-KBO   Doc 49   Filed 11/08/19   Page 19 of 28



                      EXHIBIT A

                Proposed Interim Order
               Case 19-12269-KBO              Doc 49       Filed 11/08/19        Page 20 of 28



              IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF DELAWARE
                                    )
In re:                              )   Chapter 11
                                    )
MTE HOLDINGS LLC, et al.,1          )   Case No. 19-12269 (KBO)
                                    )
                Debtors.            )   Joint Administration Requested
                                    )

                INTERIM ORDER (I) AUTHORIZING THE USE OF CASH
     COLLATERAL (II) PROVIDING ADEQUATE PROTECTION TO THE SECURED
       LENDER; (III) MODIFYING AUTOMATIC STAY PURSUANT TO 11 U.S.C.
        §§ 105, 361, 362, 363, AND 507; AND (IV) SCHEDULING FINAL HEARING
    PURSUANT TO BANKRUPTCY RULES 4001(B) AND (C) AND LOCAL RULE 4001-2

        Upon the motion (the “Motion”) 2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) in these chapter 11 cases (the “Chapter 11 Cases”),

requesting entry of an interim order (this “Interim Order”) and a final order (a “Final Order”)

pursuant to sections 105, 361, 362, 363, and 507 of title 11 of the United States Code (the

“Bankruptcy Code”) and rules 2002, 4001, 6003, 6004, 7062, and 9014 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and the local rules for the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”): (a) authorizing the Debtors to

use Cash Collateral, (b) providing adequate protection to the MDC Secured Lenders, (c)

modifying the automatic stay, and (d) scheduling a final hearing, as more fully set forth in the

Motion; and due and sufficient notice of the Motion having been provided under the particular

circumstances, and it appearing that no other or further notice need be provided; and the Court

having jurisdiction to consider the Motion and the relief requested therein in accordance with 28

U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States

1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources I LLC (0770); MDC
Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC Reeves Energy LLC
(3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana 46240.
2
  Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.
             Case 19-12269-KBO         Doc 49       Filed 11/08/19   Page 21 of 28



District Court for the District of Delaware, dated as of February 29, 2012; and consideration of

the Motion and the relief requested therein being a core proceeding under 28 U.S.C. § 157(b)(2);

and the Court having authority to enter a final order consistent with Article III of the United

States Constitution; and venue being proper before this Court under 28 U.S.C. §§ 1408 and 1409;

and a hearing having been held to consider the relief requested in the Motion (the “Hearing”);

and upon the First Day Declaration and the record of the Hearing and all the proceedings before

the Court; and the Court having found and determined the relief requested is in the best interests

of the Debtors, their estates and creditors, and any parties in interest; and the legal and factual

bases set forth in the Motion and at the Hearing having established just cause for the relief

granted herein; and after due deliberation thereon and sufficient cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

       1.      Motion Granted. The Motion is granted in accordance with the terms of this

Interim Order. Any objections to the Motion with respect to the entry of this Interim Order that

have not been withdrawn, waived or settled and all reservations of rights included therein, are

hereby denied and overruled.

       2.      Use of Cash Collateral. The Debtors are authorized to use the Cash Collateral

(during the period beginning with the Affiliates Petition Date and ending on the Termination

Date (such period, the “Budget Period”) for the payment of approved expenses (the “Approved

Expenses”) set forth in the budget attached hereto as Exhibit 1 (as such budget may be modified

from time to time by the Debtors with the prior written consent of Natixis as set forth in this

paragraph and in this Interim Order, the “Budget”). The Debtors must provide each subsequent

thirteen-week budget to Natixis, any statutory committee appointed in the Chapter 11 Cases, and

the office of the United States Trustee (together, the “Budget Notice Parties”) on or before the




                                                2
             Case 19-12269-KBO          Doc 49       Filed 11/08/19   Page 22 of 28



date that is four weeks prior to the end of any thirteen-week budget. If any Budget Notice Party

fails to specifically object to the proposed supplemental budget within seven (7) days of service,

the proposed supplemental budget is deemed approved. Absent such objection, the Debtors will

be authorized to use Cash Collateral to fund the expenses itemized and specified for those weeks

stated in the supplemental budget, subject to the provisions of this Interim Order. If a Budget

Notice Party objects (which shall include sending written correspondence to counsel for the

Debtors of its objection and non-consent) to the proposed supplemental budget, the Debtors will

be prohibited from further using Cash Collateral during the period covered by the supplemental

budget; provided, however, that the Debtors may seek an Order from the Court on an expedited

basis authorizing the use of Cash Collateral not to exceed the total expenses itemized for that

period, subject to the right of the Budget Notice Parties to object to such use of Cash Collateral.

In such case, the Budget Notice Parties shall be deemed to agree to such request for an expedited

hearing. The Budget Notice Parties shall not unreasonably withhold approval of the Debtors’

proposed supplemental budgets. Each approved supplemental budget, together with the budgets

approved at the final cash collateral hearing shall be included in the definition of the “Budgets.”

       3.      Budget Variance. So long as the Termination Date (as defined below) has not

occurred, the Debtors are authorized to use Cash Collateral in accordance with this Interim Order

and the Budget in an amount that would not cause the Debtors to use Cash Collateral for

disbursements (excluding disbursements for capital expenditures) in the Budget (the “Total

Disbursements”), taken together, in an aggregate amount not to exceed twenty percent 20% of

the Total Disbursements budgeted during the Budget Period then in effect (“Permitted

Deviation”); provided, however, that in the event that the forecasted amount of Total

Disbursements in the Budget exceeds the amount actually paid in respect of Total Disbursements




                                                 3
              Case 19-12269-KBO        Doc 49       Filed 11/08/19   Page 23 of 28



during such Budget Period (the difference between the budgeted amount and the amount actually

paid, the “Carry Forward Amount”), the Debtors shall be authorized to use Cash Collateral in the

Carry Forward Amount toward Total Disbursements during any Subsequent Budget Period (as

defined herein). The Permitted Deviation shall be tested no more frequently that once a month

when the monthly reporting is provided, Natixis may, in its sole discretion, agree in writing to

the use of Cash Collateral (i) in a manner or amount which does not conform to the Budget

(other than Permitted Deviations) (each such approved non-conforming use of Cash Collateral, a

“Non-Conforming Use”) or (ii) for any subsequent Budget Period (such period, the “Subsequent

Budget Period”). If such written consent is given, the Debtors shall be authorized pursuant to

this Interim Order to use Cash Collateral for any such Non-Conforming Use or any such

Subsequent Budget Period in accordance with a subsequent Budget (a “Subsequent Budget”)

without further Court approval.

       4.      Adequate Protection of Prepetition Collateral. Natixis shall be provided the

following adequate protection for the Debtors’ use of the Cash Collateral:

       i.      Adequate Protection Payments. MDC Secured Lenders will receive
               Adequate Protection Payments consisting of the amount of accrued
               interest due and owing under the RBL Agreement as such obligations
               are incurred (the “Adequate Protection Payments”).
       ii.     Adequate Protection Liens. MDC Secured Lenders shall be granted,
               only to the extent of diminution of the Prepetition Collateral as a result
               of such use of Cash Collateral, without any further action, continuing,
               valid, binding, enforceable, fully perfected, replacement liens and first
               priority security interests in the same property (of any kind or nature,
               whether real or personal, tangible or intangible) in which the Prepetition
               Secured Lender held perfected security interests as of the Affiliate
               Petition Date, and the proceeds and products thereof (the “Adequate
               Protection Liens”) junior to the Carve Out, but excluding any causes of
               action that could be brought under §§ 544-548 of the Bankruptcy Code
               or any applicable state fraudulent-transfer statute or similar statute.
       iii.    Adequate Protection Claims. Further, only to the extent of diminution of
               the Prepetition Collateral as a result of such use of Cash Collateral,
               MDC Secured Lender shall have a post-petition administrative expense


                                                4
             Case 19-12269-KBO         Doc 49       Filed 11/08/19   Page 24 of 28



              claim (the “Adequate Protection Claim”) against the Debtors, with
              recourse to all post-petition property of the Debtors and all proceeds
              thereof, under Bankruptcy Code sections 503 and 507(b); subject and
              junior to the Carve Out. Nothing in this Interim Order or in any prior
              order shall be construed to grant or acknowledge liens that prime any ad
              valorem property tax liens.
       iv.    Reporting. The Debtors shall provide Natixis with the following
              reporting: (A) On or before the twentieth (20th ) day of each calendar
              month, an updated rolling 13-week cash flow forecast of the Debtors
              substantially in the form of the Budget (each, a “Proposed Budget”),
              which Proposed Budget, upon written approval by Natixis, shall become
              the Budget effective as of the first day of the following calendar month,
              and (B) on or before the twentieth (20th ) day of each calendar month, a
              monthly report of receipts, disbursements and a reconciliation of actual
              expenditures and disbursements with those set forth in the Budget for
              the prior monthly, showing any variance to the Total Disbursements
              estimated in the Budget.

       5.     No Lien or Adequate Protection Claims upon Avoidance Actions.                  The

Replacement Liens and Adequate Protection Claims do not extend to the Debtors’ transfer or lien

avoidance rights and claims under sections 544, 545, 547 or 548 of the Bankruptcy Code, or

property avoided or funds received from the same.

       6.      Perfection and Priority of the Adequate Protection Liens. Adequate Protection

Liens granted under paragraph 4 of this Interim Order shall be deemed duly and automatically

perfected under all applicable laws, and no further notice, filing, recordation or order shall be

required to effectuate such perfection. Debtors and Natixis shall not be required to execute

mortgages, security agreements, corporate resolutions or other documents or record further

financing statements or take any other steps under applicable law, or otherwise, to create or

perfect the Adequate Protection Lien granted hereunder.

       7.     Carve Out. The use of Cash Collateral and replacement liens shall be subject to

right of payment of the following expenses (the following subparagraphs, collectively, the

“Carve Out,” and all amounts payable in connection therewith, the “Carve Out Amounts”): (a)



                                                5
             Case 19-12269-KBO          Doc 49       Filed 11/08/19   Page 25 of 28



unpaid post-petition fees and expenses of the Clerk of the Court and statutory fees payable to the

U.S. Trustee pursuant to 28 U.S.C. § 1930; and (b) post-petition fees and expenses of the

Debtors’ professionals and any statutory committee (if appointed) employed by order of the

Bankruptcy Court.

       8.      Termination of Cash Collateral Use. The Debtors’ right to use Cash Collateral

pursuant to this Interim Order shall terminate (the date of any such termination, the “Termination

Date”) without further notice or court proceeding on the date that is forty-five (45) days after the

Affiliate Petition Date if the Final Order, or an additional interim order, has not been entered by

this Court on or before such date.

       9.      Conformance with State Laws, Rules and Regulations. The Debtors shall, at all

times, operate in accordance with all laws, rules, regulations which may be applicable in each

jurisdiction where it conducts business and maintains their assets, to keep in effect all permits or

licenses which may be required for the operation of the Debtors’ business in connection

therewith.

       10.     Priority of Ad Valorem Property Tax Liens. Nothing in this Interim Order or in

any prior order shall be construed to alter the senior priority of any ad valorem property tax liens

that secure all or any amounts owed for tax year 2018 and all subsequent tax years pursuant to

Texas state law.

       11.     Successors and Assigns. This Interim Order shall be binding upon all parties-in-

interest in these Chapter 11 Cases, including, without limitation, the Debtors, and their respective

successors and assigns, any trustee, responsible officer, examiner, estate administrator, or

representative, or similar person appointed in a case for the Debtors under any chapter of the

Bankruptcy Code. No rights are created under this Interim Order for the benefit of any creditor




                                                 6
               Case 19-12269-KBO          Doc 49       Filed 11/08/19    Page 26 of 28



of the Debtor, any other party in interest in the Debtors’ bankruptcy case, or any other persons or

entities, or any direct, indirect or incidental beneficiaries thereof.

         12.    Modification of Automatic Stay. The Debtors are authorized to perform all acts

and to make, execute and deliver any and all instruments as may be reasonably necessary to

implement the terms and conditions of this Interim Order and the transactions contemplated

hereby. The stay of section 362 of the Bankruptcy Code is hereby modified to permit the Debtors

and Chambers to perform the transaction and actions contemplated or permitted by this Interim

Order.

         13.    Immediate Effect of Order. The terms and conditions of this Order shall be

effective and immediately enforceable upon its entry notwithstanding any potential application

of Bankruptcy Rule 6004(h) or otherwise. Furthermore, to the extent applicable, the notice

requirements and/or stays imposed by Bankruptcy Rules 4001(a)(3), 6003(b), and 6004(a) are

hereby waived for good and sufficient cause. The requirements of Bankruptcy Rules 4001,

6003, and 6004, in each case to the extent applicable, are satisfied by the contents of the Motion.

         14.    Modifications and Waivers. Any of the requirements of this Interim Order, as they

apply to Natixis, may be modified or waived as agreed in writing by Natixis and the Debtors

jointly in writing.

         15.    Final Hearing. The Final Hearing on the Motion is scheduled for

_______________, 2019 at __:___ __.m. (EST) before this Court. The Debtors shall promptly

serve copies of this Interim Order (which shall constitute adequate notice of the Final Hearing)

on the parties having been given notice of the Interim Hearing, and to any other party that has

filed a request for notices with this Court and to any statutory committee, after the same has been

appointed. Objections must be served on: (a) proposed counsel to the Debtors, (i) Kasowitz




                                                   7
               Case 19-12269-KBO         Doc 49       Filed 11/08/19   Page 27 of 28



Benson Torres LLP, 1633 Broadway, New York, New York 10019, Attn: Andrew K. Glenn

(AGlenn@kasowitz.com) and Matthew B. Stein (MStein@kasowitz.com) and (ii) Morris,

Nichols, Arsht & Tunnell LLP, 1201 N. Market St., 16th Floor, Wilmington, Delaware 19899,

Attn: Robert J. Dehney (JDehney@mnat.com), (b) counsel to Natixis and BMO Harris, N.A.; (c)

counsel to Riverstone; and (d) counsel to any statutory committee appointed in the Chapter 11

Cases.

         16.    This Court shall retain jurisdiction to enforce the provisions of this Interim Order,

and this Court shall retain jurisdiction over all matters pertaining to the implementation,

interpretation and enforcement of this Interim Order.

Dated: ______________, 2019
       Wilmington, Delaware

                                       The Honorable Karen B. Owens
                                       United States Bankruptcy Judge




                                                  8
Case 19-12269-KBO   Doc 49       Filed 11/08/19   Page 28 of 28



                      EXHIBIT 1

                        Budget




                      To be filed




                             9
